--------------------------------------------------------------------------------

Exhibit 10.45
 
MEMORANDUM
OF
TENANCY
 
Biopolis
(Office I Retail)
 
 
 

--------------------------------------------------------------------------------

 
 
EASEMENTS. RIGHTS AND PRIVILEGES
 
A
The full right and liberty for the Tenant and the persons authorised by him (in
common with all other persons entitled to the like right), at all times, by day
or night to go, pass and repass over and along the main entrance of the Building
and the common passageways, landings and stairways and to use the lifts PROVIDED
THAT the Tenant shall not cause or permit any obstruction to the common
passageways, landings, stairways and other common parts of and accesses to the
Building.

 
B
The free and uninterrupted passage and running of water, electricity and gaseous
products from and to the Premises through the sewers, drains, water-courses,
channels, pipes, shafts, flues, cables and wires which now are or may at any
time during the Term be in, under or passing through the Building.

 
C
The right of support and protection for the benefit of the Premises as is now
enjoyed from the other premises and all other parts of the Building.

 
EXCEPTIONS  AND RESERVATIONS
 
BUT RESERVING unto the Landlord and all others to whom the Landlord has granted
or may grant :
 
D
The easements, rights and privileges over, along and through the Premises
equivalent to those above.

 
E
All other easements, ancillary rights  and obligations as are or  may  be
implied by the Land Titles Act.

 
F
The  free  and  uninterrupted passage  and running  of  telecommunication
facilities from, through and to the Premises.

 
G
The right of support and protection for the benefit of the other premises and
all other parts of the Building as is now enjoyed from the Premises.

 
H
The right to develop, redevelop, erect, alter or in any way deal with or use or
let the Building or any other part of Biopolis in such manner as shall be
approved by the Landlord, the superior lessor or the Authorities notwithstanding
that the access of light or air or any easement granted or appertaining to or
enjoyed with the Premises may be obstructed or interfered with or that the
Tenant might otherwise be entitled to object.

 
 
 

--------------------------------------------------------------------------------

 
 
COVENANTS AND CONDITIONS

           
1.1
The following expressions shall have the following meanings :
 
Definitions
             
(a)
“Air-Conditioning Charge”
As defined in the Tenancy.
                 
(b)
“Authorities”
All relevant governmental and statutory authorities.
                 
(c)
“Biopolis”
The estate in which the Building is situated and of which it forms a part,
including but not limited to the Carpark, compounds, grounds, gardens, bin
centres, structures, other buildings and drains, cables and pipes above or below
ground in the estate.
                 
(d)
“Building”
The building in which the Premises is situated and of which it forms a part,
including but not limited to the common parts and other premises in the
building.
                 
(e)
“Carpark”
All parking lots, driveways, roads, ramps and loading bays, whether within or
outside any building, in Biopolis.
                 
(f)
“Commencement Date”
As defined in the Tenancy.
                 
(g)
“Law”
All laws, statutes, legislation, by-laws, rules, orders or regulations now or
hereafter in force.
                 
(h)
“Landlord”
The Jurong Town Corporation (also known as “JTC Corporation”) incorporated under
the Jurong Town Corporation Act, its successors-in-title, and assigns.
                 
(i)
“Premises”
As defined in the Tenancy.
                 
(j)
“Rent”
As defined in the Tenancy.
                 
(k)
“Service Charge”
As defined in the Tenancy.
                 
(l)
“Tenant”
The Tenant as defined in the Tenancy and includes his personal representatives,
successors-in-title, and permitted assigns (if any).
   

 
 
2

--------------------------------------------------------------------------------

 
 

 
(m)
“Tenancy”
The tenancy offer made by the Landlord to the Tenant in respect of the Premises
and duly accepted by the Tenant.
                 
(n)
“Tenant’s Obligations”
Covenants, conditions, terms, stipulations and obligations to be observed or
performed by the Tenant.
                 
(o)
“Term”
As defined in the Tenancy.
               
1.2
Unless the context otherwise requires :
 
Interpretation
             
(a)
words importing the singular include the plural and vice versa;
                 
(b)
words importing the masculine gender include the feminine gender and vice versa;
                 
(c)
the expression “person” includes a body corporate;
                 
(d)
reference to a specific Act of Singapore shall include any amendment, revision
or replacement made to it from time to time;
                 
(e)
where the Tenant consists of two or more persons all Tenant’s Obligations shall
be deemed to be binding on such persons jointly and severally;
                 
(f)
all marginal notes are for ease of reference only and shall not be taken into
account in the construction or interpretation of the clause or paragraph to
which they refer.
               
2
The Tenant covenants with the Landlord as follows :
 
Tenant’s Covenants
           
2.1
To pay without demand and without deduction the Rent, Service Charge,
Air-Conditioning Charge and all other sums charged or imposed upon the Premises
or the Tenant by the Landlord in accordance with the Tenancy PROVIDED THAT:
 
Rent & Service Charge
             
(a)
the Landlord shall be at liberty from time to time to revise the amount of
Service Charge and/or Air-Conditioning Charge upon giving a written notice to
the Tenant; and
                 
(b)
the revised Service Charge and/or Air-Conditioning Charge shall be payable from
the date specified in the said notice.
               
2.2
To pay interest (“Interest”) at the rate of 8.5% per annum on any outstanding
amount due and payable under the Tenancy from the due dates until payment in
full is accepted by the Landlord PROVIDED THAT:
 
Interest
             
(a)
the Landlord may revise the Interest to a higher rate from time to time at its
absolute discretion; and
   

 
 
3

--------------------------------------------------------------------------------

 
 

 
(b)
if the Landlord shall refuse to accept the tender of the outstanding amount
because of any breach of the Tenant’s Obligations, the Interest shall
nevertheless remain due and payable.
               
2.3
To pay the Landlord any increase in property tax, which may be imposed whether
by way of an increase in the annual value or an increase in the rate per centum,
in the proportion attributable to the Premises as determined by the Landlord in
its absolute discretion.
 
Taxes
           
2.4
To pay all costs, disbursements, fees and charges, legal or otherwise, including
stamp and registration fees in connection with the preparation, stamping and
issue of the Tenancy and any prior, accompanying or future documents or deeds,
supplementary, collateral or in any way relating to the Tenancy.
 
Cost of Documents
           
2.5
To perform and observe all the Tenant’s Obligations at his own cost and expense.
 
Cost of Pertormance
           
2.6
To pay all costs and fees, legal or otherwise, including costs as between
solicitor and client in connection with the enforcement of the Tenant’s
Obligations.
 
Cost of Enforcement
           
2.7
To pay, in addition to and together with all taxable sums, the Goods And
Services Tax (“GST”} at the prevailing rate to the Landlord as collecting agent
for the Authorities.
 
GST
           
2.8
(a}
Not to do or suffer to be done anything whereby any insurance for the time being
effected on the Premises or the Building may be rendered void or voidable or be
in any way affected.
 
Insurance
             
(b)
To pay to the Landlord on demand all sums paid by the Landlord by way of
increased premium and all costs and expenses incurred by the Landlord in
connection with insurance rendered necessary by a breach or non-observance of
sub-clause (a} above without prejudice to any other rights and remedies
available to the Landlord.
               
2.9
Not to alter in any way the external appearance of the Premises including but
not limited to the colour and type of all external parts such as doors, windows,
grilles and walls.
 
Uniform External Appearance
           
2.10
Not to affix, paint or otherwise exhibit any name plate, banner, advertisement,
flag-staff or any other thing except only the name of the Tenant in such places
and manner as approved in writing by the Landlord.
 
Signages
           
2.11
Not to do, permit or suffer to be done any of the following without the
Landlord’s prior written consent :
 
Modifications
             
(a}
installation of air-conditioning system, ventilation system, air exhaust system,
fume hoods, electrical system, telecommunication equipment, plant, machinery,
fixtures, fittings or other installations (“Tenant’s Installations”) in the
Premises; and
 
Tenant’s Installations
             
(b)
alter, remove, add or in any way interfere or tamper with fixtures, fittings and
installations including the Tenant’s Installations in the Premises, including
but not limited to any existing fire alarm and extinguishing system, ventilation
system, air-conditioning system, walls or floor finishes (including any
tilings), pipes, wirings, equipment, power and light points and outlets.
 
All installations Fixtures & Fittings

 
 
4

--------------------------------------------------------------------------------

 
 
2.12
(a)
Not to  install or use any electrical, mechanical or telecommunication
equipment, plant, machinery, fixtures, fittings, appliance or  installations
(“Equipment”) that causes heavy power surge, high frequency voltage and current,
noise, vibration or any electrical or mechanical interference or disturbance
whatsoever (“Interference”) which:
 
Power Surge & Vibration
               
(a1)
may prevent or prevents in any way the service or use of any communication
system of the Landlord, other lessees, tenants or occupiers; or
                   
(a2)
affects the operation of equipment, plant, machinery, fixtures, fittings,
appliances or installations of the Landlord, other lessees, tenants or
occupiers.
                 
(b)
To allow the Landlord or any authorised person to inspect at all reasonable
times, the Equipment in the Premises to determine the source of the
Interference.
                 
(c)
To take suitable measures to eliminate or reduce the Interference to the
Landlord’s satisfaction, if it is found by the Landlord or such authorised
person that the Equipment is causing or contributing to the Interference.
               
2.13
(a)
Not to do, permit or suffer to be done anything which affects the structure or
safety of the Building.
 
Safety of Building
             
(b)
Not to do, permit or suffer to be done nor omit to do anything which may delay
or prevent the issuance of the Certificate of Statutory Completion in respect of
the Building.
 
Certificate of Statutory Completion
           
2.14
Subject to clauses 2.11, 2.12 and 2.13 and the Landlord’s prior written consent,
to provide thermal insulation to the floor, ceiling and the walls of the
Premises and heat extract systems if the Tenant’s activities results or may
result in :
 
Thermal Insulation
             
(a)
moisture condensation on the floors, ceilings or walls of adjoining premises or
common parts of the Building; or
                 
(b)
the generation of excessive heat or heat which causes or may cause undue
discomfort to the Landlord, its lessees or tenants or the occupiers of any
adjoining or neighbouring premises.
               
2.15
Subject to clauses 2.11, 2.12 and 2.13, to maintain in good and tenantable
repair and condition :
 
Maintenance and Repair
             
(a)
the ceilings, doors, windows, glass and all the interior of the Premises
including but not limited to walls, soffit, false ceiling, floor and all
fixtures and fittings;
   

 
 
5

--------------------------------------------------------------------------------

 
 

 
(b)
all fire alarm and extinguishing systems, air conditioning systems, including
the grill air diffusers and ductings, and ventilations systems in the Premises;
                 
(c)
all exit lighting, exit signs, emergency lighting and other electrical wiring,
equipment and installations in the Premises;
                 
(d)
the pipes, sumps, grease interceptors and sanitary installations whether in the
floor, ceiling, walls or any part of the Premises; and
                 
(e)
all party walls, floors and ceilings separating the Premises from other premises
in the Building jointly with the adjoining lessees, tenants or occupiers.
               
2.16
If the cause of any damage to Biopolis can be traced directly or indirectly back
to the Tenant’s activities :
 
Responsibility for Damage
             
(a)
to reinstate Biopolis to the satisfaction of the Landlord as required by the
Landlord in its absolute discretion and within such time as the Landlord may
stipulate; and
                 
(b)
in any event, to pay for all proceedings, costs, expenses, claims, losses,
damages, penalties and liabilities arising out of the above including but not
limited to administrative charges imposed by the Landlord and the full cost of
repairs.
               
2.17
To permit the Landlord, its employees, agents and all persons authorised by it
or them, with or without any necessary materials and appliances, at reasonable
times during the day or night, to enter upon the Premises to :
 
Landlord’s Right of Inspection and Repair
             
(a)
view or examine the state and condition of the Premises or the Building
including but not limited to all windows, doors, pipes, ducts, drains, shafts,
cables and wires;
                 
(b)
execute any repairs or works to or in connection with the Building or the
Premises which it or they may think fit, including but not limited to
installation or replacement of windows, doors, pipes, ducts, drains, shafts,
cables, wires and other apparatus, installation or equipment;
                 
(c)
verify, by photographs or other means, that the Tenant’s Obligations are
observed and performed;
                 
(d)
carry out Refurbishment Works referred to in clause 4.5; and
                 
(e)
take inventories of equipment, plant, machinery, fixtures, fittings, appliances,
installations, goods, materials and articles,
   

 
 
6

--------------------------------------------------------------------------------

 
 

 
AND if so required by the Landlord, to remove any equipment, plant, machinery,
installation, fixtures, fittings, appliances, partitions, goods, materials and
articles to facilitate the above.
 
Removal of Installations
               
PROVIDED THAT in a situation which in the Landlord’s opinion is an emergency or
exigency, the Landlord shall have the full right and liberty to enter the
Premises immediately, with or without the Tenant’s consent, to take such action
as the Landlord in its absolute discretion deems fit.
 
Emergency
             
2.18
To cease activities to such extent and during such hours as the Landlord may
specify by written notice to the Tenant for any maintenance or repair work to be
executed by the Landlord.
 
Cease Activities for Repairs
             
2.19
(a)
Not to demise, assign, charge, create a trust or agency, mortgage, let, sublet,
grant a licence or part with or share the possession or occupation of the
Premises in whole or in part.
 
No Assignment, Subletting
               
(b)
Subject to sub-clause (a) above, if the Tenant is a sole-proprietor or comprises
of partners carrying on business under a business name registered under the
Business Registration Act, not to effect any change in the constitution or
membership of the sole-proprietorship or partnership without the Landlord’s
prior written consent.
 
Sole-proprietor/ Partners
             
2.20
Not to place, permit or suffer to be placed any object, article or thing in or
obstruct the accesses, stairways, passageways, pipes, drains, and other common
parts of Biopolis.
 
Obstructions
             
2.21
To make good and sufficient provision for and to ensure the safe and efficient
disposal of all waste, including but not limited to pollutants and refuse, to
the requirements and satisfaction of the Landlord.
 
Disposal of Waste
             
2.22
(a)
At the termination of the Term, by expiry or otherwise :
 
Yield Up at Termination
                 
(a1)
to yield up the Premises to the Landlord in good and tenantable repair and
condition;
                     
(a2)
(a2.1)
to remove all tenant’s fixtures and fittings;
                       
(a2.2)
to reinstate the Premises; and
                       
(a2.3)
if so required by the Landlord, to redecorate including painting the interior of
the Premises,
                        to the satisfaction of the Landlord,                  
and in accordance with the Tenant’s Obligations.                
(b)
To permit intending tenants and others, authorised by the Landlord or its
agents, at reasonable times and by prior appointment with the Tenant, to enter
and view the Premises during the three calendar months immediately preceding the
determination of the Term.
 
Permit Viewing

 
 
7

--------------------------------------------------------------------------------

 
 
2.23
To observe and comply with and ensure observance and compliance with all rules,
notices, regulations and stipulations which may, from time to time, be made by
the Landlord in respect of Biopolis.
 
Compliance with Landlord’s Rules & Regulations
             
2.24
(a)
To comply with the Law and all directions and requirements of the Authorities :
 
Compliance with Laws
                 
(a1)
relating to Biopolis (where applicable);
                     
(a2)
relating to the use, occupation or otherwise of the Premises; or
                     
(a3)
in respect of the observance or performance of the Tenant’s Obligations,
                     
whether to be complied with by the Landlord or the Tenant and notwithstanding
any consent which the Landlord may grant under any clause in the Tenancy or
otherwise.
                   
(b)
To immediately inform the Landlord in writing of any notice received in relation
to sub-clause (a) above.
                 
2.25
To perform and observe the express and implied covenants on the Landlord’s part
in the head lease made between the President of the Republic of Singapore and
the Landlord so far as they are not varied herein.
 
Head Lease
             
2.26
Not to place, permit or suffer to be placed any object, article or thing by any
window or balcony or any part of the Premises in a manner which in the
Landlord’s opinion may cause or is likely to cause any damage or injury to any
property or person.
 
Hazardous Placement of Objects
             
2.27
Not to do, permit or suffer to be done upon the Premises anything which in the
opinion of the Landlord may be or become:
 
Nuisance
               
(a)
a nuisance, annoyance or cause damage or inconvenience to; or
                   
(b)
an interference with the business or quiet or comfort of the Landlord, its
tenants or lessees or the occupiers of any adjoining or neighbouring premises.
                 
2.28
To comply with all restrictive covenants relating to the Premises as if they are
also restrictive covenants relating to the Building or Biopolis, where the
context so admits.
 
Application of Restrictive Covenants

 
 
8

--------------------------------------------------------------------------------

 
 
2.29
To be responsible :
 
Indemnity
               
(a)
for all loss, injury or damage whatsoever to any person or to the Building or
Biopolis, and any moveable or immovable property, arising directly or indirectly
out of or in connection with :
                     
(a1)
the occupation or use of the Premises; or
                     
(a2)
any act or omission (whether with or without the Landlord’s consent), neglect or
default of the Tenant, the Tenant’s employees, agents, authorised persons or
visitors; and
                   
(b)
in respect of any act, matter or thing done, omitted to be done, permitted or
suffered to be done, in contravention of the Tenant’s Obligations, AND to fully
indemnify and keep indemnified the Landlord against all proceedings, costs,
expenses, claims, losses, damage, penalties and liabilities arising out of the
above.
                 
2.30
The Landlord shall not be liable to the Tenant for any loss or damage, howsoever
caused, to the Tenant’s plant and machinery, fixtures and fittings, structures,
installations, chattels, things and goods (“chattels”). The Tenant shall
therefore insure the chattels against loss or damage.
 
Tenant’s Insurance
             
2.31
(a)
The Tenant shall allow the District Cooling System (“DCS”) service provider, its
agents, contractors and sub­-contractors and their workmen a right to enter and
work upon the Premises free of charge for the purpose of connecting, installing,
inspecting, maintaining and refurbishing any chilled water pipes, pumps, valves,
valve chambers, heat exchanger, pumps, meeting station, control system and other
fittings in relation to DCS, where applicable.
 
District Cooling System
               
(b)
The Tenant shall not move, disconnect, tamper with or in any way cause damage to
any of the DCS equipment or fittings.
                 
3
The Landlord covenants with the Tenant as follows :
 
Landlord’s Covenants
             
3.1
Subject to the Tenant performing and observing all the Tenant’s Obligations, the
Tenant may peaceably and quietly hold and enjoy the Premises without any
unlawful interruption or disturbance from or by the Landlord.
 
Quiet Enjoyment
             
3.2
(a)
To keep the exterior and roof of the Building and the lifts, entrances,
passageways, staircases, common toilets and other conveniences intended for the
use of the Tenant in repair and in sanitary and clean condition.
 
General Services
               
(b)
To keep the stairs and passageways leading to the Premises and the lifts and
toilets sufficiently lit.
                 
3.3
To pay property tax payable in respect of the Premises PROVIDED THAT if the rate
of such property tax shall be increased whether by way of an increase in the
annual value or an increase in the rate percent, then the Tenant shall pay such
increase as provided under Clause 2.3.
 
Property Tax

 
 
9

--------------------------------------------------------------------------------

 
 
3.4
To keep the Building insured against loss or damage by fire and in the event of
such loss or damage (unless resulting from some act or default of the Tenant,
the Tenant’s employees, agents, authorised persons or visitors) to rebuild and
reinstate the damaged part of the Building PROVIDED THAT such insurance shall
not include the contents in the Building nor loss due to the Premises being
rendered out of commission.
 
Insurance of Building
             
4
The Landlord and Tenant agree to the following :
                 
4.1
The Landlord is entitled to forfeit the Tenancy by entering the Premises or any
part thereof, if :
 
Forleiture of Tenancy
               
(a)
the Rent, Service Charge, Air-Conditioning Charge or any other sums due under or
by virtue of the Tenancy, or any part thereof is unpaid for fourteen (14) days
after becoming payable (whether the same is formally demanded or not);
                   
(b)
the Tenant is in breach of any of the Tenant’s Obligations;
                   
(c)
any writ of seizure and sale or its equivalent made in respect of the Premises
is enforced by sale or by entry into possession;
                   
(d)
the Tenant enters into liquidation, whether compulsory or voluntary (save for
the purpose of reconstruction or amalgamation);
                   
(e)
a bankruptcy petition is filed or a bankruptcy order is made against the Tenant;
                   
(f)
the Tenant makes an assignment for the benefit of the Tenant’s creditors;
                   
(g)
the Tenant enters into any arrangement with its creditors by composition or
otherwise; or
                   
(h)
the Tenant suffers any distress, attachment or execution on or against the
Tenant’s goods,
                   
PROVIDED THAT the above is without prejudice to the Landlord’s other rights and
remedies in respect of any breach of the Tenant’s Obligations.
                 
4.2
Any written notice shall be sufficiently served if effected :
 
Service of Notices
               
(a)
on the Landlord by registered post to its business address;
                   
(b)
on the Tenant by registered or ordinary post to or by leaving or affixing it at
the business address or the Premises NOTWITHSTANDING THAT it is returned by the
post office undelivered;
   

 
 
10

--------------------------------------------------------------------------------

 
 

 
(c)
by facsimile to the party to be served and the service shall be deemed to be
made on the day of transmission if transmitted before 4 p.m. on a working day or
12 noon on a Saturday, but otherwise on the following working day; or
                   
(d)
on the Solicitor for the party in the manner provided in this clause.
                 
4.3
Any process, by writ, summons or otherwise, shall be sufficiently served if
effected on :
 
Service of Process
               
(a)
the Landlord by registered post to its business address;
                   
(b)
the Tenant by registered post to or by leaving or affixing it at the business
address or the Premises NOTWITHSTANDING THAT it is returned by the post office
undelivered; or
                   
(c)
the Solicitor for the party in the manner provided in this clause.
                 
4.4
The business address for the purposes of clauses 4.2 and 4.3 shall be:
 
Business Address
               
(a)
the business address of the Solicitor (if any) who is acting for the party in
the matter or proceedings in connection with which the service of the notice or
process in question is to be effected;
                   
(b)
if the Tenant is a sole-proprietor or comprises of partners carrying or formerly
carrying on business under a business name registered under the Business
Registration Act, the principal or last known place of business; or
                   
(c)
in the case of a body corporate, the registered or principal office of the body.
                 
4.5
(a)
The Tenant accepts the Premises with full knowledge that refurbishment and
upgrading works are being or may be carried out in Biopolis (“Refurbishment
Works”).
 
Refurbishment Works
               
(b)
The Tenant shall remove, relocate or modify, temporarily or permanently, every
installation, fixture, fitting, device, equipment and article existing outside
the Premises as the Landlord may specify for the purpose of :
                     
(b1)
permitting the Landlord, its employees, agents or authorised persons to properly
carry out the Refurbishment Works; or
                     
(b2)
improving the appearance or aesthetics of the Building.
                 
4.6
Wherever it is provided in the Tenancy that the Tenant shall not do an act or
thing without the Landlord’s prior written consent, the Landlord may in its
absolute discretion :
 
Consents
               
(a)
refuse to grant consent without giving any reason, and without refunding any
administrative fee paid; or
   

 
 
11

--------------------------------------------------------------------------------

 
 

 
(b)
if it grants consent, in addition to the terms and conditions expressly provided
(if any) in the relevant clause, impose terms and conditions including but not
limited to any payment of monies, fees or deposit to the Landlord, and the
restrictions in Section 17 of the Conveyancing and Law of Property Act shall not
apply.
                 
4.7
(a)
In the event of any breach of any of the Tenant’s Obligations, the Landlord, in
addition to its rights of forfeiture and any other rights and remedies, shall
have absolute discretion to :
 
Landlord’s Self-Help
                 
(a1)
repair, rectify or make good anything done or omitted to be done by the Tenant
or perform any act which the Tenant is to perform under the Tenancy;
                     
(a2)
demolish, remove, relocate or modify and confiscate any equipment, plant,
machinery, fixtures, fittings, appliances, installations, obstructions,
partitions, goods materials, articles or structures including but not limited to
grilles, doors, gates, or tilings erected, constructed or substituted by the
Tenant in the Premises or at the stairways, passageways or other common parts of
the Building;
                   
(a3)
reinstate the Landlord’s fixtures or fittings with such materials as the
Landlord may elect; or
                   
(a4)
carry out such other remedial measures as the Landlord thinks necessary.
                     
Nothing in this clause shall be deemed to place on the Landlord an obligation to
exercise the above rights.
                   
(b)
For the purpose of enabling the Landlord to exercise the above rights, the
Tenant shall grant to the Landlord, its employees, agents and all persons
authorised by it or them the right of entry with or without materials and
appliances at any time.
                   
(c)
The Tenant shall pay to the Landlord :
                     
(c1)
the costs of all such works and materials used by the Landlord together with an
administrative charge (which shall be no less than the equivalent of 10% of the
said costs) and any other charge prescribed by the Landlord; and
                     
(c2)
if the Tenant yields up the Premises at the termination of the Term, by expiry
or otherwise without reinstating it to the standard required under the Tenancy,
the sum equivalent to the Rent, Service Charge, Air-Conditioning Charge, tax or
other sums which the Landlord would have been entitled to receive from the
Tenant had the period within which such reinstatement works are effected by the
Landlord been added to the Term, and the same shall be recoverable from the
Tenant as a debt.
   

 
 
12

--------------------------------------------------------------------------------

 
 
4.8
The following shall not prejudice nor waive the Landlord’s rights or remedies in
respect of any breach of the Tenant’s Obligations :
 
Non-Waiver
               
(a)
any failure or omission of the Landlord to exercise any of its rights as
Landlord under the Tenancy or Law;
                   
(b)
any receipt or acceptance of any Rent, Service Charge, Air­-Conditioning Charge
or other sums by the Landlord; or
                   
(c)
any waiver, expressed or implied by the Landlord of any other breach of the same
or any other Tenant’s Obligations,
                   
PROVIDED THAT the Landlord shall be under no obligation to enforce or impose any
covenants, conditions or terms against any lessees or tenants of any premises
comprised in Biopolis.
                 
4.9
If the Landlord undertakes any work under the Tenancy or otherwise affecting the
Premises, the Landlord may reinstate the Premises :
 
Landlord’s
Works
               
(a)
to the original state the Premises was in at the Commencement Date so far as
possible; or
                   
(b)
if it deems fit, with such materials and finishing as the Landlord may elect.
                   
The Tenant shall bear all the costs and expenses for the reinstatement work. If
the Landlord deems in its absolute discretion that such costs and expenses are
to be borne by more than one person, the Landlord’s apportionment shall be
binding and conclusive and the Tenant agrees to pay his share as determined by
the Landlord.
                 
4.10
The Landlord shall not be liable to the Tenant or his employees, agents,
authorised persons or visitors, or his or their property in respect of any :
 
Exemption of liability
               
(a)
interruption in the services provided by the Landlord by reason of any :
                     
(a1)
repair, maintenance, damage or Refurbishment Works; or
                     
(a2)
mechanical or other defect or breakdown including but not limited to breakdown
in electricity, gas, water and de-ionised water supply, pumps,
air­-conditioning, DCS supply and lifts;
   

 
 
13

--------------------------------------------------------------------------------

 
 

 
(b)
act, omission, default, misconduct or negligence of the Landlord, its employees,
agents and all persons authorised by it or them in connection with :
                     
(b1)
the performance or purported performance of any service which the Landlord
provides;
                     
(b2)
the carrying out or purported carrying out of the Refurbishment Works;
                     
(b3)
the exercise or purported exercise of the Landlord’s rights under clause 2.17 or
4.9 or self-help under clause 4.7; or
                     
(b4)
any accident, injury, loss or damage to the Tenant or his employees, agents,
authorised persons or visitors, or his or their property;
                   
(c)
loss, damage, injury, liability, claim, penalty, proceedings, cost, expense, or
inconvenience that may be suffered by the Tenant or his employees, agents,
authorised persons or visitors, or his or their property resulting from or in
connection with:
                     
(c1)
any breakage of or defect in any pipes, wires or other apparatus of the Landlord
used in or about the Building;
                     
(c2)
any subsidence or cracking of the ground floor slabs, production floor slabs or
apron slabs of the Premises or the Building; or
                     
(c3)
any defect, inherent or otherwise in the Premises or the Building.
                 
4.10A
(a)
The Landlord shall not be liable to the Tenant or his employees, agents,
authorised persons or visitors, or any other party for any loss, damage, cost or
expense of any kind whatsoever and howsoever caused, whether arising under
contract, tort (including without limitation negligence) or otherwise, with
respect to:
 
Service
Provider
                 
(a1)
any products, services or information supplied or provided by any service
provider or its employees, agents, servants or independent contractors
(collectively “Service Provider”);
                   
(a2)
any act or omission, negligence, wilful default, misconduct or fraud of the
Service Provider; and
                   
(a3)
any interruption, error, failure or delay in the services provided by the
Service Provider.
   

 
 
14

--------------------------------------------------------------------------------

 
 

 
(b)
Without prejudice to sub-clause (a) above, the Landlord makes no representation
or warranty, whether express or implied, as to the accuracy, timeliness,
completeness, efficiency, suitability, merchantability, fitness for any
particular purpose, satisfactory quality or compliance with description of any
products, services or information provided by any Service Provider. Under no
circumstance shall it be construed that the Landlord endorses, sponsors,
certifies or is involved in the provision of such services, products or
information and the Landlord shall not be liable in any way for any products
obtained and/or purchased from or services rendered by any such Service
Provider. The Tenant shall at all times rely on its own judgement and conduct
its own investigations on and assessment of the Service Provider before making
any decision to appoint or engage the Service Provider. The Tenant hereby
warrants that no reliance has been placed by the Tenant on any statements or
representations of the Landlord, in making the decision to appoint or engage the
Service Provider.
                 
4.11
For the purpose of the Distress Act, the Service Charge and Air­-Conditioning
Charge shall be deemed to be rent recoverable in the manner provided in the said
Act.
 
Distress Act
             
4.12
If at any time any provision or any part of a provision of the Tenancy is or
becomes illegal, invalid or unenforceable in any respect, the remaining
provisions or parts of the provision (to the extent that they are severable from
such illegal, invalid or unenforceable provisions or part of the provision)
shall in no way be affected or impaired thereby.
 
Severability
             
4.13
A person who is not a party to the Tenancy shall have no right under the
Contracts (Rights of Third Parties) Act to enforce any of the covenants, terms
or conditions of the Tenancy.
 
Third Party Rights
             
4.14
The Tenancy shall be interpreted in accordance with the laws of Singapore and
any legal proceedings, actions or claims arising from or in connection with the
Tenancy shall be commenced in and heard before the courts of Singapore and the
Tenant agrees to submit itself to the jurisdiction of the courts of Singapore.
 
Governing Jurisdiction and law

 
 
15

--------------------------------------------------------------------------------

 
 
13 January 2011
 
Biomedical Department
Biomedical & Chemicals Cluster
The JTC Summit
8 Jurong Town Hall Road
Singapore 609434
 
Attn: ZHI RONG BENJAMIN TAN
 
Dear Sirs,
 
RENEWAL OF TENANCY FOR PTE LOT A1857102 AT 60 BIOPOLIS STREET     #01-03
SINGAPORE 138672
 
1
We refer to your letter of Offer and the e-Statement letter, both dated 6
January 2011 for the tenancy and hereby confirm acceptance of the covenants,
terms and conditions of the Offer and e-Statement letter.

 
2
We are currently on GIRO and hereby authorize JTC Corporation to deduct  the
initial rent and service charge of S$3,713.02 for the period 12 January to 28
February 2011 and thereafter monthly rent and service charge deduction of
S$2,446.53 (inclusive of GST).

 
3
We also enclose herewith a cheque for S110.00 for the purpose of stamp duty.

 
4
We understand and agree that we will only be able to view our Statement of
Accounts (SA) in Krypton and confirm that the following email address(es) are
the authorized recipients to receive the email notification to view our SA or
eStatement in Krypton.

 
Email address 1:
 

for and on behalf of:   in the presence of: ES CELL INTERNATIONAL PTE LTD      
     /s/ Bruce Paul Davidson    /s/ Suzan Lourdasamy Bruce Paul Davidson   Name
of witness: Suzan Lourdasamy General Manager & CSO   NRIC No: S6942897E

 
 
16

--------------------------------------------------------------------------------